Citation Nr: 1020269	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-14 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexio


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran-appellant served on active duty from May 1975 to 
May 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Albuquerque, New Mexico.  In March 2008, the Board remanded 
the claim for additional development.

In July 2007, the Veteran was afforded a travel Board hearing 
at the RO before the undersigned Acting Veterans Law Judge.  
The transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2009, VA received notice that the Veteran was 
awarded disability benefits from the Social Security 
Administration (SSA) based on psychiatric symptoms.  The 
SSA's records are not currently associated with the C-files.  
On remand, the administrative decision by SSA, along with the 
medical evidence relied upon, must be obtained and associated 
with the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 
363 (1992).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In this case, in March 2008, the Board remanded the claim, 
and directed that the Veteran be afforded an examination, and 
that, "[T]he examiner should express an opinion as to 
whether it is at least as likely as not (i.e., a likelihood 
of 50 percent or greater) that the psychiatric disorder was 
caused or aggravated by the veteran's service, or a service-
connected disability.  The examiner should be advised that 
service connection is currently in effect for peptic ulcer 
disease, and a deviated nasal septum." 

Pursuant to the Board's Remand, in August 2008, the Veteran 
was afforded a VA examination.  However, the examiner's 
opinion merely states that there is a relationship between 
the Veteran's "preoccupation" with his inservice surgery, 
and his belief that he did not receive adequate medical care 
during service, and his depression.  This opinion is not 
adequately responsive to the Board's request, and it is 
inadequate for adjudication.  On Remand, a clarification 
should be obtained.  Stegall.

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
(SSA) should be contacted and requested 
to provide its decision awarding benefits 
to the Veteran, as well as all supporting 
medical documentation that was utilized 
in rendering the SSA's decision.  

2.  Following the development outlined in 
the first paragraph of this Remand, a 
clarification should be requested from 
the examiner who conducted the Veteran's 
August 2008 VA examination, as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the Veteran's depression was caused or 
aggravated by a service-connected 
disability.  The examiner must provide a 
detailed rationale for his opinion.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with his opinion, and the 
examiner should state that the entire 
claims file has been reviewed.  


In the event that the examiner who 
conducted the Veteran's August 2008 VA 
examination is not available, schedule 
the Veteran for a psychiatric examination 
in order to ascertain the nature and 
etiology of any current psychiatric 
disorder present.  Provided that a 
diagnosed psychiatric disorder is 
established, the examiner should express 
an opinion as to whether it is at least 
as likely as not (i.e., a likelihood of 
50 percent or greater) that the 
psychiatric disorder was caused or 
aggravated by the Veteran's service, or a 
service-connected disability.  The 
examiner should be advised that service 
connection is currently in effect for 
peptic ulcer disease, and a deviated 
nasal septum.  The examiner must provide 
a detailed rationale for his opinion.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the scheduled 
examination, and the examiner should 
state that the entire claims file has 
been reviewed.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


